DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-10, 13-18, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 6-10, 13-18, 20, and 21 are indefinite because it is unclear what “same” vector means in the present claims.  The specification indicates the same vector is modified and therefore changes values.  However, Applicant argues that the vector cannot change values.  Accordingly, it is unclear what meaning of same vector should be used.  
Examiner has interpreted the same vector in accordance with the specification because Applicant’s argued interpretation does not appear to be supported by the disclosed text.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-10, and 13-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2012/0106704 A1 to Maurer et al., in view of U.S. PG Pub. No. 2006/0074292 A1 to Thomson et al., and in view of U.S. PG Pub. No. 2012/0008735 A1 to Maurer et al. (hereinafter Maurer II).
Regarding claims 1, 8, and 15, Maurer discloses a method, system, and non-transitory CRM comprising: a memory (see Figs. 1, 2, 5-7, and 9 and para 17-21, 23-25, 27, 33-37, 39, 40, 46-53) and a processing device, operatively coupled with the memory, to: identify, based on a reference image, a full motion range of a target, wherein the full motion range of the target defines a full internal target volume (ITV) (see Figs. 1, 2, 5-7, and 9 and para 17-21, 23-25, 27, 33-37, 39, 40, 46-53); identify a non-target object in a motion image or the reference image (see Figs. 1, 2, 5-7, and 9 and para 17-21, 23-25, 27, 33-37, 39, 40, 46-53); perform a volumetric alignment of the ITV and the non-target object (see Figs. 1, 2, 5-7, and 9 and para 17-21, 23-25, 27, 33-37, 39, 40, 46-53). 
Although Maurer does modify a non-target to target displacement, Maurer does not explicitly disclose a processor to modify a non-target to target displacement vector based on the volumetric alignment; and track the target based on the modified non-target to target displacement vector.
However, Thomson discloses a similar radiation treatment and image tracking system, comprising a processor using a same non-target to target displacement vector based on the volumetric alignment; and track the target based on the modified non-target to target displacement vector without tracking the target directly in the motion image (see Figs. 1-4, 16, and 17 and para 2-9, 37, 40-53, 56, 133-145, and 149).  As noted in the below Response to Arguments, the BRI of the same vector includes a reading where the vector has the same starting and ending points and merely changes in value.  Thompson discloses such a value.  Examiner also notes that the presently taken BRI of the same vector is consistent with Applicant’s own specification that indicates the vector is modified but still the same (see paragraph 68 of the present specification).
Further, Thomson discloses a similar tracking method, system, and non-transitory CRM, wherein the reference image is a four-dimensional (4D) inhale and exhale planning image, and wherein the 4D inhale and exhale planning image is one of: a kilovoltage computed tomography (kV-CT) image, a magnetic resonance imaging (MRI) image, a kilovoltage cone beam computed tomography (kV-CBCT) image, or a megavoltage computed tomography (MVCT) image (see Figs. 1-4, 16, and 17 and para 2-9, 37, 40-53, 56, 133-145, and 149, noting CT and MRI).
It would have been an obvious substitution to substitute the tracking method of Maurer for the tracking method of Thomson because doing so would predictably provide target tracking for radiation treatment in the Maurer system.  Further, the combination of Maurer and Thomson would have provided the predictable benefits of allowing tracking relative to multiple anatomical landmarks relative to the target, which would increase accuracy, ensure at least one target is visible in the images, and more accurately account for deformations of the patient during respiration relative to the target.  Similarly, the combination would provide for non-rigid motions and deformations of surrounding anatomy, as a function of a motion cycle.
Further, Maurer discloses that a treatment plan can be formulated and updated using a reference point on a non-target object and a center of a target (see Figs. 1, 2, 5-7, and 9 and para 17-21, 23-25, 27, 33-37, 39, 40, 46-53, noting for example paragraph 47 that suggests data should be updated prior to or during treatment).  Similarly, Thomson discloses a method where tracking vectors are updated during a treatment procedure and Thomson discloses volumetric alignment (see Figs. 1-4, 16, and 17 and para 2-9, 37, 40-53, 56, 133-145, and 149, noting also para 111).  Lastly, Maurer II discloses a similar image guided radiation treatment system and method, wherein data is volumetrically aligned and tracking data between a target and reference are updated during a procedure (see para 52-53).  In combination the three references teach in a volumetrically aligned system that vectors between a reference point on a non-target area and a center of a target are should be updated.
Maurer II discloses that tracking should be updated in real-time after each patient movement to account for alignment variations (see para 51-53). Examiner notes that updating in real time after each patient movement reads on the non-target corrections because gross patient movement is a non-target movement that is corrected for in Maurer II.  Examiner also notes that Thomson discloses updating the tracking vector after subject movements (see Figs. 1-4, 16, and 17 and para 2-9, 37, 40-53, 56, 133-145, and 149).  Similarly, Maurer tracks objects and updates tracking after patient set up that can include shifts of the patient.  In combination Maurer II, Thomson, and Maurer disclose to a skilled artisan that repeating the same steps of vector-based correction and motion tracking would have been obvious and predictable for accounting for patient movement.
It would have been obvious to update data in an image guided radiation treatment system because doing so would predictably provide more accurate treatment of a target area and account for patient movement or other changes in the target location.
Regarding claims 2, 9, and 16, Maurer discloses a method, system, and non-transitory CRM, wherein the processing device is further to compensate for at least one of: an interfraction baseline shift, a setup error, a change in patient anatomy, or an intrafraction respiratory motion and baseline shift, based on the ITV (see Figs. 1, 2, 5-7, and 9 and para 17-21, 23-25, 27, 33-37, 39, 40, 46-53).
Regarding claims 3, 10, and 17, Mauer discloses CT imaging and cone-beam CT imaging in 3D and 4D (see Figs. 1, 2, 5-7, and 9 and para 17-21, 23-25, 27, 33-37, 39, 40, 46-53).
Further, Thomson discloses a similar tracking method, system, and non-transitory CRM, wherein the reference image is a four-dimensional (4D) inhale and exhale planning image, and wherein the 4D inhale and exhale planning image is one of: a kilovoltage computed tomography (kV-CT) image, a magnetic resonance imaging (MRI) image, a kilovoltage cone beam computed tomography (kV-CBCT) image, or a megavoltage computed tomography (MVCT) image (see Figs. 1-4, 16, and 17 and para 2-9, 37, 40-53, 56, 133-145, and 149, noting CT and MRI).
It would have been an obvious substitution to substitute the tracking method of Maurer for the tracking method of Thomson because doing so would predictably provide target tracking for radiation treatment in the Maurer system.  Further, the combination of Maurer and Thomson would have provided the predictable benefits of allowing tracking relative to multiple anatomical landmarks relative to the target, which would increase accuracy, ensure at least one target is visible in the images, and more accurately account for deformations of the patient during respiration relative to the target.  Similarly, the combination would provide for non-rigid motions and deformations of surrounding anatomy, as a function of a motion cycle.
Additionally or alternatively, Examiner takes Official Notice that kilovoltage computed tomography (kV-CT) image, a kilovoltage cone beam computed tomography (kV-CBCT) image, or a megavoltage computed tomography (MVCT) image are all known in the art and would have been predictable substitutes for the CT imaging in both Maurer and Thomson.  Said substitution would have been a tradeoff between cost, radiation impact on the patient, and image quality that would yield predictable imaging results.
Regarding claim 18, Mauer discloses CT imaging and cone-beam CT imaging in 3D and 4D (see Figs. 1, 2, 5-7, and 9 and para 17-21, 23-25, 27, 33-37, 39, 40, 46-53).
Further, Thomson discloses a similar tracking method, system, and non-transitory CRM, wherein the reference image is a three-dimensional (3D) inhale and exhale planning image, and wherein the 3D inhale and exhale planning image is one of: a kilovoltage computed tomography (kV-CT) image, a magnetic resonance imaging (MRI) image, a kilovoltage cone beam computed tomography (kV-CBCT) image, or a megavoltage computed tomography (MVCT) image (see Figs. 1-4, 16, and 17 and para 2-9, 37, 40-53, 56, 133-145, and 149, noting CT and MRI).
It would have been an obvious substitution to substitute the tracking method of Maurer for the tracking method of Thomson because doing so would predictably provide target tracking for radiation treatment in the Maurer system.  Further, the combination of Maurer and Thomson would have provided the predictable benefits of allowing tracking relative to multiple anatomical landmarks relative to the target, which would increase accuracy, ensure at least one target is visible in the images, and more accurately account for deformations of the patient during respiration relative to the target.  Similarly, the combination would provide for non-rigid motions and deformations of surrounding anatomy, as a function of a motion cycle.
Additionally or alternatively, Examiner takes Official Notice that kilovoltage computed tomography (kV-CT) image, a kilovoltage cone beam computed tomography (kV-CBCT) image, or a megavoltage computed tomography (MVCT) image are all known in the art and would have been predictable substitutes for the CT imaging in both Maurer and Thomson.  Said substitution would have been a tradeoff between cost, radiation impact on the patient, and image quality that would yield predictable imaging results.
Regarding claims 6, 13, and 20, Maurer and Thomson disclose a method, system, and non-transitory CRM, 13, wherein to perform the volumetric alignment of the ITV and the non-target object the processing device is to: perform two independent rigid registrations using determined registration regions of interest (ROI), or by deformable registration (see Maurer Figs. 1, 2, 5-7, and 9 and para 17-21, 23-25, 27, 33-37, 39, 40, 46-53 and Thomson Figs. 1-4, 16, and 17 and para 2-9, 37, 40-53, 56, 133-145, and 149, noting CT and MRI).
It would have been an obvious substitution to substitute the tracking method of Maurer for the tracking method of Thomson because doing so would predictably provide target tracking for radiation treatment in the Maurer system.  Further, the combination of Maurer and Thomson would have provided the predictable benefits of allowing tracking relative to multiple anatomical landmarks relative to the target, which would increase accuracy, ensure at least one target is visible in the images, and more accurately account for deformations of the patient during respiration relative to the target.  Similarly, the combination would provide for non-rigid motions and deformations of surrounding anatomy, as a function of a motion cycle.
Regarding claims 7, 14, and 18, Mauer and Thomson both disclose a method, system, and non-transitory CRM, wherein the reference image or the motion image are generated by an imaging source of a helical radiation delivery system or by one or more imaging sources at different positions with respect to a patient (see Maurer Figs. 1, 2, 5-7, and 9 and para 17-21, 23-25, 27, 33-37, 39, 40, 46-53 and Thomson Figs. 1-4, 16, and 17 and para 2-9, 37, 40-53, 56, 133-145, and 149, noting CT and MRI).
It would have been an obvious substitution to substitute the tracking method of Maurer for the tracking method of Thomson because doing so would predictably provide target tracking for radiation treatment in the Maurer system.  Further, the combination of Maurer and Thomson would have provided the predictable benefits of allowing tracking relative to multiple anatomical landmarks relative to the target, which would increase accuracy, ensure at least one target is visible in the images, and more accurately account for deformations of the patient during respiration relative to the target.  Similarly, the combination would provide for non-rigid motions and deformations of surrounding anatomy, as a function of a motion cycle.
Regarding claim 21, Maurer discloses a CRM, wherein the non-target is a spine of the patient and wherein to track the target based on the modified non-target to target displacement vector, the processing device is to track gross patient motion with respect to the spine (see Figs. 1, 2, 5-7, and 9 and para 17-21, 23-25, 27, 33-37, 39, 40, 46-53).
Regarding claims 22 and 23, Maurer discloses 3D and 4D interfraction images (see Figs. 1, 2, 5-7, and 9 and para 17-21, 23-25, 27, 33-37, 39, 40, 46-53).
Further, Thomson discloses a similar tracking CRM, wherein the motion image is a three-dimensional (3D) inhale and exhale intrafraction image; and wherein the motion image is a four-dimensional (4D) inhale and exhale intrafraction image (see Figs. 1-4, 16, and 17 and para 2-9, 37, 40-53, 56, 133-145, and 149, noting CT and MRI).
It would have been an obvious substitution to substitute the tracking method of Maurer for the tracking method of Thomson because doing so would predictably provide target tracking for radiation treatment in the Maurer system.  Further, the combination of Maurer and Thomson would have provide the predictable benefits of allowing tracking relative to multiple anatomical landmarks relative to the target, which would increase accuracy, ensure at least one target is visible in the images, and more accurately account for deformations of the patient during respiration relative to the target.  Similarly, the combination would provide for non-rigid motions and deformations of surrounding anatomy, as a function of a motion cycle.
Response to Arguments
Although moot in view of the new grounds of rejection, Applicant's arguments filed August 30, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that the vectors of Thompson change values and are therefore not the same vector.
	Although the vectors of Thompson change values, the vectors of Thompson still read on the broadest reasonable interpretation of the same vector.  The Thompson vectors are still the same vectors because the vectors connect the same two points and are merely modified in their values over time.  Thompson discloses vectors that always connect a target and a non-target reference structure.  Such a vector is a same vector just with different values.  Importantly, Applicant’s own specification at paragraph 68 indicates that the same vector is a modified vector.  
At block 511, processing logic tracks, by the processing device, the target based on
the modified non-target to target displacement vector. During treatment, the same non-target displacement vector may be applied after each non-target object tracking correction in order to estimate the position of the target. At block 513, processing logic may compensate for at least one of: an interfraction baseline shift, a setup error, a change in patient anatomy, or an intrafraction respiratory motion and baseline shift, based on the ITV (emphasis added by Examiner, noting that the “same” vector is the same as the modified vector). 

Therefore, the broadest reasonable interpretation of the same vector is a vector that connects the same points but is merely modified in value based on baseline shift or set up errors.  Consequently, Thompson reads on the BRI of the same vector.
	As Applicant points out Thompson’s vectors change value over the physiological cycle of the patient; however, said vectors are the same for at each respective cycle in the physiological cycle of the patient.  Accordingly, Thompson uses same vectors at each cycle point as well.  Such a reading of same vector and Thompson also shows the claimed limitations to be obvious over the skill in the art.
	Applicant also argues that the use of Official Notice was improper.  
	Applicant’s remarks are unpersuasive as untimely.  The Official Notice was already deemed admitted prior art by Applicant’s inaction in challenging the Official Notice multiple actions in the past.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793